DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sloped, curved inner wall adjacent to the closed end in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 lines 1-2 “a sloped, curved” should read “a sloped, or a curved”

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 13-15, 17-18, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmel et al (US 6719719 B2, hereinafter 'Carmel').
Regarding Claim 1, Carmel discloses a drug mixing device comprising:
a transfer member (figures 3, second conduit 36 comprising spike 40 and 30), comprising an aperture (figure 5, diluent outlet opening 66) configured to dispense a fluid (col 8 lines 60-64, direct diluent outwardly through a diluent outlet opening 66), wherein the fluid is a first component of a drug to be mixed (col 8 lines 55-58, and referring figure 3, diluent 32 from diluent vial 34 is dispensed through the outlet opening 66 in the spike 40, and col 9 lines 39-41, mixed with the drug 60 in drug vial 38); and
a container (figure 3, drug vial 38) configured to contain a second component of the drug (figure 3, drug 60) to be mixed (col 9 lines 39-41, drug 60 mixed with diluent 32), the container comprising a surface (referring figure 3, inner surface of drug vial 60),
wherein the aperture is configured to determine the initial direction of the velocity of the fluid dispensed through the aperture (col 8 lines 60-64, the diluent outlet opening 66 directs the diluent outwardly to the side of the drug vial 38) and further configured to direct the dispensed fluid towards the surface (col 8 lines 60-64, the diluent outlet opening 66 directs the diluent outwardly to the side of the drug vial 38), and

Regarding Claim 3, Carmel discloses the mixing device according to Claim 1.
Carmel further discloses wherein the container comprises a container base (Examiner's annotated figure 3,  container base), wherein the second component of the drug to be mixed rests on the container base and a container side wall (referring figure 3, inner surface of drug container 38) (col 7 lines 62-63, "drug 60 may exist in a consolidated form at the upper end of the drug vial 38"), wherein the surface initially encountered by the dispensed fluid is the container side wall (col 9 lines 14-16, diluent 32 stream from the aperture strike the side wall 72 of drug vial 38).

    PNG
    media_image1.png
    507
    681
    media_image1.png
    Greyscale

Regarding Claim 8, Carmel discloses the mixing device according to Claim 1.
Carmel further discloses wherein the container comprises the second component of the drug (figure 3, drug 60 in drug vial 38) to be mixed (col 9 lines 39-41, drug 60 mixed with diluent 32).
Regarding Claim 13, Carmel discloses the mixing device according to Claim 1.
Carmel further discloses the transfer member has a non-constant diameter (referring figure 5, the spike 40 comprises a sharp point tip 48 which has a non-constant diameter).
Regarding Claim 14, Carmel discloses the mixing device according to Claim 13.
Carmel further discloses the transfer member is tapered in the direction of flow of the fluid (referring figure 5, the spike 40 comprises a sharp point tip 48 is tapered in the direction of fluid in introduction channel 56 and main channel 68).
Regarding Claim 15, Carmel discloses the mixing device according to Claim 1.

Regarding Claim 17, Carmel discloses the mixing device according to Claim 1.
Carmel further discloses wherein the transfer member is configured to increase a horizontal component of the velocity of the fluid and to decrease the vertical component of the velocity of the fluid prior to dispensation through the aperture (col 8 lines 59-64, col 9 lines 11-15, and referring figure 5, the spike 40 comprises a main channel 68, an exit leg 70 constructing L-shaped introduction channel, and aperture 66 which causes incoming diluent 32 stream to strike wall of drug vial 38 perpendicularly. The perpendicular direction of the stream indicates that the vertical component of the exit velocity of the diluent 32 is decreased to nearly zero while the horizontal component of the velocity is increased).
Regarding Claim 18, Carmel discloses the mixing device according to Claim 1.
Carmel further discloses wherein the transfer member comprises a closed end and wherein the aperture is adjacent to the closed end (referring figure 5, the end of spike 40 is closed by pointed end 48 and the aperture 66 is adjacent to the pointed end).
Regarding Claim 22, Carmel discloses the mixing device according to Claim 1.
Carme further discloses wherein the transfer member extends into the container, such that the aperture is positioned within the container (referring figure 3, the spike 40 and the aperture 66 are positioned within the drug vial 38).
Regarding Claim 23, Carmel discloses the mixing device according to Claim 1.
Carmel further discloses the volume of the container lies in the range 1ml to 1000ml (col 9 line 57 teaches the volume of standard vial is 4 ml, and col 7 lines 45-45, the device is using standard vial).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carmel in view of Lavi et al (US 6364865 B1, hereinafter ‘Lavi’).
Regarding Claim 4, Carmel discloses the mixing device according to Claim 3.
Carmel further discloses wherein the mixing device comprises a housing having a base (Examiner's annotated figure 3, base).
Carmel does not explicitly disclose the mixing device is configured to be placed with the base in contact with a surface.
In the same field of endeavor, Lavi teaches a drug delivery device (figure 1A-E, drug delivery device) is configured to be placed with the base in contact on a surface (col 4 lines 58-60, utilizes flat bottom surface of the housing to allow table top placement)
Lavi utilizes flat bottom surface of the housing to allow table top placement in order to accommodate single handed operation by the user (col 4 lines 69-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carmel to incorporate the teachings of Lavi and utilizes the base of the mixing device in contact with a surface in order to accommodate single handed operation by the user.
Regarding Claim 5, Carmel, as modified by Lavi, teaches the mixing device according to Claim 4.
Carmel further discloses wherein the initial direction of the velocity of the fluid dispensed through the aperture is dispensed with velocity substantially parallel to the base (col 7 lines 3-6, .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carmel in view of Silverman et al (US 5478328 A, hereinafter ‘Silverman’).
Regarding Claim 19, Carmel discloses the mixing device according to Claim 18.
Carmel further discloses the transfer member comprises an inner wall adjacent to the closed end and the aperture (referring figure 5, the end of spike 40 is closed by pointed end 48 and the aperture 66 is adjacent to the pointed end), configured to direct the fluid towards the aperture (col 8 lines 60-64, direct diluent outwardly through a diluent outlet opening 66).
Carmel does not explicitly disclose the inner wall is sloped or curved.
Silverman teaches needle constructions (figures 3a-i) relatively pertinent to problem posed by Applicant of transferring fluid comprises a curved inner wall (figure 3a, curved passage between main tubular channel 4 and orifice 5).
Silverman provide curved inner passage between straight channel and orifice in order to enhance fluid drainage (col 7 line 40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transfer member of Carmel to incorporate the teachings of Silverman and provide curved inner wall in order to enhance the fluid drainage.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carmel in view of Harold (US 2622598 A).
Regarding Claim 21, Carmel discloses the mixing device according to Claim 1.
Carmel does not disclose at least part of the surface is coated with an antifoam agent; or 
at least part of the transfer member is coated with an antifoam agent; or 
at least part of both the surface and the transfer member are coated with an antifoam agent.

Harold provide the glass bottle comprising thin transparent film of silicone and silicone anti-foam agent in order to inhibit foam formation (col 2 lines 6-10) and inhibiting foam formation promotes rapid liquid drainage (col 1 lines 36-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the container to incorporate the teachings of Harold and provide anti-foam coated surface in order to promote rapid drainage from inhibiting foam formation.
Claims 24, 27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Carmel in view of Lavi, and in further view of Fehr et al (US 20100084041 A1, hereinafter ‘Fehr’).
Regarding Claim 24, Carmel, as modified by Lavi, teaches the mixing device according to Claim 4.
	Carmel further discloses wherein the mixing device further comprises a housing (figure 3, housing of device 10 comprising main housing 14 and a lower housing 16), configured to detachably receive the container (referring figures 2 and 3, the vials are detachably inserted into the housing, further col 8 lines 39-41, the drug vial 38 is inserted into the drug spike 40), wherein the container is a second container (figure 3, drug vial 38) and the mixing device further comprises a first container (figure 3, diluent vial 34) configured to hold the first component of the drug to be mixed (figure 3, diluent 34, col 9 liens 39-41, the diluent mixing with the drug 60), wherein the housing is also configured to detachably receive the first container (referring figure 2 and 3, the vials are detachably inserted into the housing, further col 8 lines 39-41, the diluent vial 34 is inserted into the spike 30).
	Carmel does not disclose the first container and the second container located in an opposing relationship.

Fehr provides the device that allows placing the containers in a linear fashion in which their openings face one another in order to allow the fluid transfer conduit 56 to be straight, which in turn facilitates smooth fluid flow ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Carmel, as modified by Lavi, to incorporate the teachings of Fehr and provide the device that allows the first and the second containers in an opposing relationship to facilitate smooth fluid flow.
	Regarding Claim 27, Carmel, as modified by Lavi and Fehr, teaches the mixing device according to Claim 24.
	Carmel further discloses further comprising the first container and wherein: 
the first container comprises a first opening (figure 3, neck 39); 
the second container comprises a second opening (figure 3, neck 54);
Carmel does not disclose the first and second openings oppose each other when the first and second containers are located within the housing.
Fehr teaches the device configures arranging the opening of the first container and the opening of the second container oppose each other when the first container and the second container are located within the housing ([0031] the containers 36, 38 are oriented in a linear fashion in pump base 32, and therefore the opening of containers also arranged in a linear fashion as shown in figure 3).
Fehr provides the device that allows placing the openings of the containers in a linear fashion in which their openings face one another in order to allow the fluid transfer conduit 56 to be straight, which in turn facilitates smooth fluid flow ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Carmel, as modified Lavi, to incorporate the teachings of 
Regarding Claim 28, Carmel, as modified by Lavi and Fehr, teaches the mixing device according to Claim 27.
Carmel further discloses the first container comprises a closure (figure 3, rubber layer 37) on the first opening, and the second container comprises a closure (figure 3, rubber layer 52) on the second opening.
Regarding Claim 30, Carmel, as modified by Lavi and Fehr, teaches the mixing device according to Claim 28.
Carmel further discloses the transfer member is configured to extend into at least one of the closure of the first container and the closure of the second container when the containers are received in the housing (col 7 lines 32-38, Spikes 30 pierces through neck 39 of vial 34 and spike 40 pierces through neck 54 of vial 38 when vials are installed within the device 10).
Regarding Claim 32, Carmel, as modified by Lavi and Fehr, teaches the mixing device according to Claim 30.
Carmel further discloses wherein the transfer member comprises one or more pointed ends (figure 3, spikes 40 and 30) configured to pierce the closure of at least one of the first and second containers when the containers are received in the housing (col 7 lines 32-38, Spikes 30 pierces through rubber layer 37 of vial 34 and spike 40 pierces through rubber layer 52 of vial 38 when vials are installed within the device 10).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Carmel in view of Itri et al (US 20020052317 A1, hereinafter ‘Itri’).
Regarding Claim 34, Carmel discloses the mixing device according to Claim 1.

Itri teaches reconstituting a powder form of Remicade ([0028] “Remicade is supplied as a sterile, white, lyophilized powder”) with sterilized water ([0028] “following reconstitution with 10 mL of Sterile Water for Injection”).
 Itri provides reconstituting a powder form of Remicade with sterilized water in order to transport the drug in powder form and reconstitute Remicade into the liquid form before injecting into the body ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Carmel, to incorporate the teachings of Itri and provides the sterilized water as the first component of the drug and powder form of Remicade as the second component of the drug in order to distribute Remicade in powder form than reconstitute it into liquid form for injection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peltier (US 3885607 A) teaches a drug reconstitution device comprising sloped conduit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781